Citation Nr: 0503293	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic disability manifested by chest pain.  

3.  Entitlement to service connection for bone spurs of the 
feet.  

4.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease, a hiatal hernia, and Schatzke's ring.  

5.  Entitlement to an initial compensable evaluation for the 
veteran's bilateral hearing loss disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1968 and from December 1968 to November 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
granted service connection for bilateral hearing loss 
disability; assigned a noncompensable evaluation for that 
disability; and denied service connection for a chronic skin 
disorder, a chronic disability manifested by chest pain, bone 
spurs of the feet, a chronic gastrointestinal disorder to 
include stomach injury residuals, and a chronic back 
disorder.  In July 2002, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  

In April 2003, the RO granted service connection for 
intermittent lumbar strain; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for gastroesophageal reflux disease with a hiatal hernia and 
Schatzke's ring.  In February 2004, the veteran was afforded 
a hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable evaluation for the veteran's bilateral hearing 
loss disability.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for both a chronic skin disorder and a 
chronic disability manifested by chest pain; service 
connection for a chronic gastrointestinal disorder to include 
stomach injury residuals, gastroesophageal reflux disease, a 
hiatal hernia, and Schatzke's ring; and an initial 
compensable evaluation for the veteran's bilateral hearing 
loss disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


FINDING OF FACT

Bone spurs of the feet were not objectively shown during 
active service or at any time thereafter.  



CONCLUSION OF LAW

Bone spurs of the feet were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Bone Spurs of the Feet

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records make no reference to 
bone spurs of the feet.  At a June 1983 VA examination for 
compensation purposes, the veteran presented a history of 
bilateral pes planus.  On examination of the feet, the 
veteran exhibited no abnormalities.  Contemporaneous X-ray 
studies of the feet revealed no "significant abnormality."  

A November 1999 treatment from Jed Fritz, M.D., states that 
the veteran complained of occasional foot pain.  An 
assessment of plantar fasciitis was advanced.  A November 
2000 treatment record from John A. Joseph, M.D., conveys that 
the veteran complained of right heel pain.  An impression of 
plantar fasciitis was advanced.  

In his September 2001 claim for service connection, the 
veteran asserted that he incurred bone spurs of the feet as a 
result of a February 1971 helicopter crash.  At the July 2002 
hearing before a VA hearing officer, the veteran testified 
that he was initially diagnosed with bone spurs of the feet 
in approximately 1997.  He acknowledged that he had not had 
any bone spurs during active service.  The veteran believed 
that the only possible cause for his bone spurs was his 
inservice helicopter accident.  

At the February 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran reiterated that he did not 
have any bone spurs of the feet during active service and was 
first diagnosed with the disability in 1997.  He testified 
that he initially began to have foot problems in 1981 or 
1982.  The veteran believed that the claimed disorder must be 
attributable to the trauma associated with his inservice 
helicopter crash.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Bone spurs of the feet were not shown during active 
service or at any time thereafter.  In the absence of any 
objective evidence of bone spurs of the feet, and competent 
medical evidence indicating that the veteran did not have 
bone spurs of the feet during service, the Board concludes 
that a preponderance of the evidence is against service 
connection for bone spurs of the feet.  

II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the issue of the veteran's entitlement to service 
connection for bone spurs of the feet, the Board observes 
that the veteran was provided with a January 2002 VCAA notice 
which informed him of the evidence needed to support his 
claim for service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim prior to the denial of his claim.  The VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2004).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  In July 2002, the veteran was 
afforded a hearing before a VA hearing officer.  In February 
2004, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcripts are of record.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bone spurs of the feet is denied.  


REMAND

Initially, the Board observes that a September 1983 RO 
decision denied service connection for both a chronic skin 
disorder and a chronic disability manifested by chest pain.  
In September 1983, the RO informed the veteran in writing of 
the adverse decision and his appellate rights.  The veteran 
did not subsequently appeal from the adverse decision.  In 
its January 2002 VCAA notice, its April 2002 rating decision, 
and its subsequent rating decisions, the RO erroneously 
determined that the veteran had submitted claims for service 
connection rather than an application to reopen his claims of 
entitlement to service connection for both a chronic skin 
disorder and a chronic disability manifested by chest pain.  
The veteran has not been given a VCAA notice which addresses 
the evidence necessary to support an application to reopen a 
claim for service connection or informed of the laws and 
regulations governing the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

The veteran's service medical records indicate that he 
repeatedly complained of epigastric pain.  A November 1981 
Army treatment record states that the veteran complained of 
daily epigastric pain with nausea during the preceding month.  
Impressions of gastritis and "ruleout a hiatal hernia and 
peptic ulcer disease" were advanced.  The report of a 
February 2003 VA examination for compensation purposes 
relates that the veteran was diagnosed with gastroesophageal 
reflux disease, a hiatal hernia, and Schatzke's ring.  While 
finding that no etiological relationship existed between the 
veteran's inservice helicopter crash and his diagnosed 
gastrointestinal disabilities, the VA physician failed to 
advance any opinion as to whether the veteran's inservice 
epigastric pain and other gastrointestinal symptomatology 
were manifestations of those disabilities.  

At the February 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that his bilateral 
hearing loss disability had increased in severity since the 
February 2003 VA audiological examination for compensation 
purposes.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action: 

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed 
and the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his claimed 
chronic skin disorder, chronic disability 
manifested by chest pain, and chronic 
gastrointestinal disabilities, and all 
treatment of his service-connected 
bilateral hearing loss disability after 
March 2003.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2000, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Schedule the veteran for VA 
examination(s) to determine the existence 
and etiology of his claimed chronic skin 
disorder and chronic disability 
manifested by chest pain; chronic 
gastrointestinal disabilities; and the 
current nature and severity of 
service-connected bilateral hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to (1) the etiology of any 
identified chronic skin disorder, chest 
pain, and/or gastrointestinal disorder 
and (2) whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability had its onset during active 
service; is etiologically related to his 
inservice helicopter crash; or otherwise 
originated during such service?  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report(s) should specifically state that 
such a review was conducted.  

5.  Then adjudicate whether new and 
material evidence has been received to 
reopen the veteran's claims of 
entitlement to service connection for 
both a chronic skin disorder and a 
chronic disability manifested by chest 
pain and readjudicate the veteran's 
entitlement to service connection for a 
chronic gastrointestinal disorder to 
include gastroesophageal reflux disease, 
a hiatal hernia, and Schatzke's ring and 
an initial compensable evaluation for his 
bilateral hearing loss disability.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


